


Exhibit 10.19

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made as of
February 24, 2012 with an effective date of November 14, 2011, between Rosetta
Stone Ltd., a Delaware corporation (together with its successors and assigns,
the “Company”), and Pragnesh Shah (“Executive”).

 

Recitals

 

A.            The Company and Executive desire to enter into an agreement
pursuant to which the Company will employ Executive as its President, Global
Consumer subject to the terms and conditions of this Agreement.

 

Agreement

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
promises contained herein, the parties agree as follows:

 

1.             Employment.

 

The Company hereby engages Executive to serve as the President, Global Consumer
of the Company, and Executive agrees to serve the Company, during the Service
Term (as defined in Section 4 below) in the capacities, and subject to the terms
and conditions, set forth in this Agreement.

 

2.             Duties.

 

During the Service Term, Executive, as President, Global Consumer of the
Company, shall have all the duties and responsibilities customarily rendered by
President, Marketing and Sales of companies of similar size and nature and such
other duties and responsibilities as may be delegated from time to time by the
Board or the Chief Executive Officer of the Company (“Chief Executive Officer”)
in their sole discretion.  Executive will report to the Chief Executive Officer.

 

Executive will devote his best efforts and substantially all of his business
time and attention (except for vacation periods and periods of illness or other
incapacity) to the business of the Company and its Affiliates. With the prior
consent of the Chief Executive Officer, Executive will be permitted to serve on
the boards of other companies so long as such service does not unreasonably
interfere with his duties to the Company.

 

3.             Salary, Bonus and Benefits.

 

The Board shall make all decisions related to Executive’s base salary and the
payment of bonuses, if any.  Executive’s Annual Base Salary and other
compensation will be reviewed by the Board at least annually.

 

1

--------------------------------------------------------------------------------


 

(a)           Base Salary.  During the Service Term, the Company will pay
Executive a base salary (the “Annual Base Salary”) as the Board may designate
from time to time. The initial Annual Base Salary shall be at the rate of
$275,000 per annum paid in accordance with the Company’s customary payroll
practices (minus all applicable withholdings and deductions).  Executive’s
Annual Base Salary for any partial year will be prorated based upon the number
of days elapsed in such year.  The Annual Base Salary may be increased (but not
decreased) from time to time during the Service Term by the Board based upon the
Company’s and Executive’s performance.

 

(b)           Bonus Plan.  Executive shall be eligible to receive an annual
bonus in accordance with Company bonus policy to be established by the Board
from time to time (the “Annual Bonus”).  The Annual Bonus, if any, will be
determined by the Board based upon the Company’s annual achievement of financial
performance goals and other annual objectives as determined by the Board in good
faith for each fiscal year of the Company.  The Company will pay Executive the
Annual Bonus for a given year, if any, in accordance with the terms of the
then-current Company bonus policy.  For 2011, Executive will be eligible to
receive an Annual Bonus of up to seventy five percent (75%) of his Annual Base
Salary upon 100% achievement of annual objectives.  For subsequent years, the
Annual Bonus target as a percentage of then-current Annual Base Salary, may be
adjusted, but may not be less than 75% of the Executive’s then-current Annual
Base Salary.

 

(c)           Equity. Executive shall be eligible to receive annual grants of
stock options and other equity awards in accordance with equity compensation
arrangements established by the Board. The grants shall have such terms as are
determined by the Board in accordance with the current stock plan in place at
time of grant.

 

(d)           Benefits.

 

(i)            Executive and, to the extent eligible, his dependents, shall be
entitled to participate in and receive all benefits under any welfare or pension
benefit plans and programs made available to the Company’s senior level
executives or to its employees generally (including, without limitation,
medical, disability and life insurance programs, accidental death and
dismemberment protection, leave and participation in retirement plans and
deferred compensation plans), subject, however, to the generally applicable
eligibility and other provisions of the various plans and programs and laws and
regulations in effect from time to time.

 

(ii)           The Company shall reimburse Executive for all reasonable,
ordinary and necessary business, travel or entertainment expenses incurred
during the Service Term in the performance of his services hereunder in
accordance with the policies of the Company as they are from time to time in
effect. Executive, as a condition precedent to obtaining such payment or
reimbursement, shall provide to the Company any and all statements, bills or
receipts evidencing the travel or out-of-pocket expenses for which Executive
seeks payment or reimbursement, and any other information or materials, which
the Company may from time to time reasonably require.  The Company shall
reimburse Executive the amount of such an expense in accordance with the
Company’s expense reimbursement policy as

 

2

--------------------------------------------------------------------------------


 

in effect from time to time, but no later than two and one-half months following
the end of the year in which Executive incurred the expense.

 

(iii)         Executive shall be entitled to 22 paid vacation days and 3 paid
sick days per annum which shall accrue pro rata during the applicable year and
shall be entitled to medical, disability, family and other leave in accordance
with Company policies as in effect from time to time for senior executives. 
Paid vacation and sick days not used by calendar year end shall be forfeited
unless otherwise provided in the Company’s vacation and sick leave policy.

 

(iv)          Notwithstanding anything to the contrary contained above, the
Company shall be entitled to terminate or reduce any employee benefit enjoyed by
Executive pursuant to the provisions of this Section 3(c), but only if such
reduction is part of an across-the-board reduction applicable to all executives
of the Company who are entitled to such benefit and is permissible under the
Code and the Employee Retirement Income Security Act of 1974, as amended.

 

4.             Employment Term.

 

Unless Executive’s employment under this Agreement is sooner terminated as a
result of Executive’s resignation or termination in accordance with the
provisions of Section 5 below, Executive’s term of employment (“Service Term”)
under this Agreement shall commence on the date hereof and shall continue for a
period of one (1) year, and at the end of each day it shall renew and extend
automatically for an additional day so that the remaining Service Term is always
one year; provided, however, that either party may terminate this Agreement
pursuant to Section 5 below for any reason, with or without Cause or with or
without Good Reason, as the case may be, at any time upon thirty (30) days prior
written notice to the other party of its decision to terminate (except in the
event of termination for Cause, whereupon Executive’s termination shall be
effective immediately upon written notice thereof except for any required grace
periods for “Cause” as otherwise set forth below).

 

5.             Termination.

 

Executive’s employment with the Company shall cease upon the first of the
following events to occur:

 

(a)           Executive’s death.

 

(b)           Executive’s voluntary retirement at age 65 or older.

 

(c)           Executive’s “Disability”, which means Executive is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, or (ii) Executive is, by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months,
receiving income replacement benefits for a period of not less than three
(3) months under an accident and health plan covering employees of the Company. 
A determination of disability may be made by a physician selected or approved

 

3

--------------------------------------------------------------------------------


 

by the Chief Executive Officer and, in this respect, Executive shall submit to
an examination by such physician upon request by the Chief Executive Officer. 
Any such termination for disability shall be only as expressly permitted by the
Americans with Disabilities Act.

 

(d)           Termination by the Company by the delivery to Executive of a
written notice from the Chief Executive Officer that Executive has been
terminated (“Notice of Termination”) with or without Cause.  “Cause” shall mean
termination for any of the following:

 

(i)            Executive (A) commits a felony or a crime involving moral
turpitude or commits any other act or omission involving fraud, embezzlement or
any other act of dishonesty in the course of his employment by the Company which
conduct damages the Company or an Affiliate; (b) substantially and repeatedly
fails to perform duties of the office held by Executive as reasonably directed
by the Board and/or Chief Executive Officer, (c) commits gross negligence or
willful misconduct with respect to the Company or an Affiliate; (d) commits a
material breach of this Agreement that is not cured within ten (10) days after
receipt of written notice thereof from the Board and/or Chief Executive Officer;
(e) fails, within ten (10) days after receipt by Executive of written notice
thereof from the Board and/or Chief Executive Officer, to correct, cease or
otherwise alter any failure to comply with instructions or other action or
omission which the Board and/or Chief Executive Officer reasonably believes does
or may materially or adversely affect the Company’s or an Affiliate’s business
or operations, (f) commits misconduct which is of such a serious or substantial
nature that a reasonable likelihood exists that such misconduct will materially
injure the reputation of the Company or an Affiliate, (g) harasses or
discriminates against the Company’s or an Affiliate’s employees, customers or
vendors in violation of the Company’s policies with respect to such matters,
(h) misappropriates funds or assets of the Company or an Affiliate for personal
use or willfully violates the Company policies or standards of business conduct
as determined in good faith by the Board and/or Chief Executive Officer,
(i) fails, due to some action or inaction on the part of Executive, to have
immigration status that permits Executive to maintain full-time employment with
the Company in the United States in compliance with all applicable immigration
law, or (j) discloses trade secrets of the Company or an Affiliate.

 

(e)           Executive’s voluntary resignation by the delivery to the Chief
Executive Officer of a written notice from Executive that Executive has resigned
with or without Good Reason. “Good Reason” shall mean Executive’s resignation
from employment with the Company within thirty (30) days after (i) a material
diminution in Executive’s annual salary, duties, authority or responsibilities
from the annual salary, duties, authority or responsibilities as in effect at
the commencement of the Service Term, (ii) the Company’s failure to perform any
material obligation undertaken by the Company to Executive hereunder after
Executive has provided the Company with written notice of such failure and such
failure has not thereafter been cured within ten (10) days of the delivery of
such written notice or (iii) notice by the Company to Executive that his primary
place of employment is to be relocated to a geographic area more than 50 miles
from the Company’s office in Arlington, Virginia, without Executive’s consent.

 

4

--------------------------------------------------------------------------------


 

6.             Rights on Termination.

 

(a)           If during the Service Term Executive’s employment is terminated
under Section 5 above (x) by the Company without Cause or (y) by Executive with
Good Reason, then:

 

(i)            The Company shall pay to Executive, at the times specified in
Section 6(a)(vii) below, the following amounts:

 

(1)           the Accrued Obligation;

 

(2)           a lump sum in cash equal to the product of (x) 1/12 of the amount
of the Annual Base Salary in effect immediately prior to the Termination Date
and (y) 12; and

 

(3)           a lump sum in cash equal to the product of (x) the monthly basic
life insurance premium applicable to Executive’s basic life insurance coverage
immediately prior to the Termination Date and (y) 12.  To the extent then
available under the life insurance program, Executive may, at his option,
convert his basic life insurance coverage to an individual policy after the
Termination Date by completing the forms required by the Company for this
purpose.

 

The amounts described in Section 6(a) (i) (2) and (3) above shall be referred to
herein as the “Severance Payments.”

 

(ii)           The Company will pay Executive the pro rata portion, if any, of
Executive’s Annual Bonus earned up until such Termination Date, subject to the
other terms and conditions of the then-current Company bonus policy (i.e.,
payment date, payment form, components of bonus policy, bonus target, etc.).

 

(iii)         Upon Executive’s termination, Executive and his spouse and
eligible dependents, as applicable, may elect health care coverage for up to 18
months from his last day of work at the Company pursuant to the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”).  Subject to
Section 6(a)(vii) below, the Company will pay for up to twelve (12) months, on
an after-tax basis, the portion of Executive’s COBRA premiums for such coverage
that exceeds the amount that Executive would have incurred in premiums for such
coverage under the Company’s health plan if then employed by the Company;
provided, however, the Company’s obligation shall only apply to the extent COBRA
coverage is elected and in effect during such period.  Following the twelve (12)
months of coverage, Executive will be responsible for the full amount of all
future premium payments should he wish to continue COBRA coverage.  However, if
Executive or his spouse becomes eligible for group health coverage sponsored by
another employer (regardless of whether such coverage is actually elected) or
for any other reason his COBRA coverage terminates, the Company shall not be
obligated to pay any portion of the premiums provided hereunder for periods
after he becomes eligible for such other coverage or his COBRA coverage
terminates.

 

(iv)          Subject to Executive’s group health plan coverage continuation
rights under COBRA the benefits listed in clause (iii) of this
Section 6(a) shall be reduced to the extent benefits of the same type are
received by or made available to Executive during such period, and

 

5

--------------------------------------------------------------------------------


 

provided, further, that Executive shall have the obligation to notify the
Company that he is entitled to or receiving such benefits.

 

(v)           Payments and benefits provided to Executive under this Section 6
(other than Accrued Obligations) are contingent upon Executive’s execution of a
release substantially in the form of Exhibit A hereto and such release becoming
irrevocable.

 

(vi)          Executive shall not be permitted to specify the taxable year in
which a payment described in this Section 6 shall be made to him.

 

(vii)        The Company shall pay Executive the amounts specified in
Sections 6(a)(i)(1), (2) and (3) within thirty (30) days after the Termination
Date.  Notwithstanding the forgoing, if the Executive is deemed on the
Termination Date to be a Specified Employee, then with regard to any Severance
Payment that is “deferred compensation” within the meaning of Section 409A and
which is paid as a result of the Executive’s Separation from Service such
payment or benefit shall be made or provided at the date which is the earlier of
(A) the expiration of the six (6)-month period measured from the date of such
Separation from Service of the Executive, and (B) the date of the Executive’s
death (the “Delay Period”).  Upon the expiration of the Delay Period, all
payments and benefits delayed pursuant to the preceding sentence (whether they
would have otherwise been payable in a single sum or in installments in the
absence of such delay) shall be paid or reimbursed to the Executive in a lump
sum with interest at the six (6)-month U.S. Treasury Rate in effect on the date
of Executive’s Separation From Service, and any remaining payments and benefits
due under this Agreement shall be paid or provided in accordance with the normal
payment dates specified for them herein.  To the extent subject to a mandatory
six-month delay in payment under Section 409A, the Company shall pay the amounts
specified in Section 6(a)(iii) for the first six (6) month period commencing on
the date of Executive’s Separation From Service on the date that is six (6)
months following the date of Executive’s Separation Form Service and shall also
pay Executive the amount of interest that would be earned on this amount until
the date of payment calculated using an interest rate equal to the six (6) month
U.S. Treasury Rate in effect on the date of Executive’s Separation From Service.

 

(b)           If the Company terminates Executive’s employment for Cause, if
Executive dies or is Disabled, or if Executive resigns without Good Reason, the
Company’s obligations to pay any compensation or benefits under this Agreement
will cease effective as of the Termination Date and the Company shall pay to
Executive the Accrued Obligation within thirty (30) days following the
Termination Date.  Following such payments, the Company shall have no further
obligations to Executive other than as may be required by law or the terms of an
employee benefit plan of the Company.

 

(c)           Notwithstanding the foregoing, the Company’s obligation to
Executive for Severance Payments or other rights under either Sections 6(a) or
(b) above shall cease if Executive is in violation of the provisions of Sections
8 or 9 below.

 

(d)           If the Executive retires at age 65 or older, the Company shall pay
the Executive’s Annual Base Salary through the retirement date and shall also
pay Executive the pro rata portion of any Annual Bonus that may have been earned
by the Executive through the retirement date in

 

6

--------------------------------------------------------------------------------


 

accordance with the terms of the then-current Company bonus policy.  No other
amounts will be payable by the Company.

 

7.             Representations of Executive.

 

Executive hereby represents and warrants to the Company that the statements
contained in this Section 7 are true and accurate as of the date of this
Agreement.

 

(a)           Legal Proceedings.  Executive has not been (i) the subject of any
criminal proceeding (other than a minor traffic violation or other minor
offense) which has resulted in a conviction against Executive, nor is Executive
the subject of any pending criminal proceeding (other than a minor traffic
violation or other minor offense), (ii) indicted for, or charged in a court of
competent jurisdiction with, any felony or crime of moral turpitude, (iii) the
defendant in any civil complaint alleging damages in excess of $50,000, or
(iv) the defendant in any civil complaint alleging sexual harassment, unfair
labor practices or discrimination in the work place.

 

(b)           Securities Law.  Executive has not been found in a civil action by
the Securities and Exchange Commission, Commodity Futures Trading Commission, a
state securities authority or any other regulatory agency to have violated any
federal, state or other securities or commodities law.

 

(c)           Work History; Immigration Status.  Executive’s resume, previously
provided by Executive to the Company, is complete and correct in all material
respects, and accurately reflects Executive’s prior work history. Executive has
the full legal right to be employed on a full-time basis by the Company in the
United States under all applicable immigration laws on the basis of the
Company’s continued willingness to employ him on a full-time basis, and has
provided the Company with evidence of legal immigration status and will do so at
any time upon request. The Company will, if applicable, continue to cooperate
with Executive in maintaining Executive’s work visa status and/or any mutually
agreeable adjustment of status.

 

(d)           Employment Restrictions. Executive is not currently a party to any
non competition, non-solicitation, confidentiality or other work-related
agreement that would be violated by the terms and conditions of this Agreement.

 

8.             Confidential Information; Proprietary Information, etc.

 

(a)           Obligation to Maintain Confidentiality.  Executive acknowledges
that any Proprietary Information disclosed or made available to Executive or
obtained, observed or known by Executive as a direct or indirect consequence of
his employment with or performance of services for the Company or any of its
Affiliates during the course of his performance of services for, or employment
with, any of the foregoing Persons (whether or not compensated for such
services) and during the period in which Executive is receiving Severance
Payments, are the property of the Company and its Affiliates. Therefore,
Executive agrees that, other than in the course of performance of his duties as
an employee of the Company, he will not at any time (whether during or after
Executive’s term of employment) disclose or permit to be disclosed to any Person
or, directly or indirectly, utilize for his own account or permit to be utilized
by any Person any Proprietary Information or records pertaining to the Company,
its Affiliates and their respective business for any reason whatsoever without
the Chief Executive Officer’s consent,

 

7

--------------------------------------------------------------------------------


 

unless and to the extent that (except as otherwise provided in the definition of
Proprietary Information) the aforementioned matters become generally known to
and available for use by the public other than as a direct or indirect result of
Executive’s acts or omissions to act. Executive agrees to deliver to the Company
at the termination of his employment, as a condition to receipt of the next or
final payment of compensation, or at any other time the Company may request in
writing (whether during or after Executive’s term of employment), all records
pertaining to the Company, its Affiliates and their respective business which he
may then possess or have under his control. Executive further agrees that any
property situated on the Company’s or its Affiliates’ premises and owned by the
Company or its Affiliates, including disks and other storage media, filing
cabinets or other work areas, is subject to inspection by Company or its
Affiliates and their personnel at any time with or without notice. Nothing in
this Section 8(a) shall be construed to prevent Executive from using his general
knowledge and experience in future employment so long as Executive complies with
this Section 8(a) and the other restrictions contained in this Agreement.

 

(b)           Ownership of Property.  Executive acknowledges that all
inventions, innovations, improvements, developments, methods, processes,
programs, designs, analyses, drawings, reports and all similar or related
information (whether or not patentable) that relate to the Company’s or any of
its Affiliates’ actual or anticipated business, research and development, or
existing or future products or services and that are conceived, developed,
contributed to, made, or reduced to practice by Executive (either solely or
jointly with others) while employed by the Company or any of its Affiliates
(including any of the foregoing that constitutes any Proprietary Information or
records) (“Work Product”) belong to the Company or such Affiliate and Executive
hereby assigns, and agrees to assign, all of the above Work Product to the
Company or such Affiliate. Any copyrightable work prepared in whole or in part
by Executive in the course of his work for any of the foregoing entities shall
be deemed a “work made for hire” under the copyright laws, and the Company or
such Affiliate shall own all rights therein. To the extent that any such
copyrightable work is not a “work made for hire,” Executive hereby assigns and
agrees to assign to Company or such Affiliate all right, title and interest,
including without limitation, copyright in and to such copyrightable work.
Executive shall promptly disclose such Work Product and copyrightable work to
the Chief Executive Officer and perform all actions reasonably requested by the
Chief Executive Officer (whether during or after Executive’s term of employment)
to establish and confirm the Company’s or its Affiliate’s ownership (including,
without limitation, execution of assignments, consents, powers of attorney and
other instruments). Notwithstanding anything contained in this Section 8(b) to
the contrary, the Company’s ownership of Work Product does not apply to any
invention that Executive develops entirely on his own time without using the
equipment, supplies or facilities of the Company or Affiliates or any
Proprietary Information (including trade secrets), except that the Company’s
ownership of Work Product does include those inventions that: (i) relate to the
business of the Company or its Affiliates or to the actual or demonstrably
anticipated research or development relating to the Company’s business; or
(ii) result from any work that Executive performs for the Company or its
Affiliates.

 

(c)           Third Party Information.  Executive understands that the Company
and its Affiliates will receive from third parties confidential or proprietary
information (“Third Party Information”) subject to a duty on the Company’s and
its Affiliates’ part to maintain the confidentiality of such information and to
use it only for certain limited purposes. During the

 

8

--------------------------------------------------------------------------------


 

term of Executive’s employment and thereafter, and without in any way limiting
the provisions of Sections 8(a) and 8(b) above, Executive shall hold Third Party
Information in the strictest confidence and shall not disclose to anyone (other
than personnel of the Company or its Affiliates who need to know such
information in connection with their work for the Company or its Affiliates) or
use, except in connection with his work for the Company or its Affiliates, Third
Party Information unless expressly authorized by the Chief Executive Officer in
writing.

 

(d)           Use of Information of Prior Employers, etc.  Executive will abide
by any enforceable obligations contained in any agreements that Executive has
entered into with his prior employers or other parties to whom Executive has an
obligation of confidentiality.

 

(e)           Compelled Disclosure.  If Executive is required by law or
governmental regulation or by subpoena or other valid legal process to disclose
any Proprietary Information or Third Party Information to any Person, Executive
will immediately provide the Company with written notice of the applicable law,
regulation or process so that the Company may seek a protective order or other
appropriate remedy.  Executive will cooperate fully with the Company and the
Company’s representatives in any attempt by the Company, at its sole cost and
expense, to obtain any such protective order or other remedy. If the Company
elects not to seek, or is unsuccessful in obtaining, any such protective order
or other remedy in connection with any requirement that Executive disclose
Proprietary Information or Third Party Information then Executive may disclose
such Proprietary Information or Third Party Information to the extent legally
required; provided, however, that Executive will use his reasonable best efforts
to ensure that such Proprietary Information is treated confidentially by each
Person to whom it is disclosed.

 

9.             Noncompetition and Nonsolicitation.

 

(a)           Noncompetition and Nonsoliciation.

 

During Executive’s employment, and for a period of twelve (12) months following
the termination of Executive’s employment, Executive will not, within any
geographic area served or supervised by Executive during the 12-month period
immediately preceding the Termination Date:

 

(1)  render or offer any Competing Service or Product to any client or customer
for whom Executive provided a Competing Service/Product on behalf of Company;

 

(2)  render or offer any Competing Service or Product to any Prospective
Customer of Company; or,

 

(3)  participate in the recruitment or hiring of any Company employee to provide
any Competing Service or Product.

 

“Competing Service or Product” means producing or selling software or services
used for learning foreign languages, including English as a foreign language,
and any other business carried on by the Company during Executive’s employment. 
A “Prospective Customer” means any Person that the Executive, or other employee
working under the Executive, has entertained discussions with to become a client
or customer of Company at any time during the 12-month

 

9

--------------------------------------------------------------------------------


 

period immediately preceding the Termination Date and who has not explicitly
rejected a business relationship with the Company.  For purposes of this
paragraph 9(a), “Company” includes Company and any Affiliate to which Executive
provided services during his employment.

 

(b)           Acknowledgment.  Executive acknowledges that in the course of his
employment with the Company and its Affiliates, he has and will become familiar
with the trade secrets and other Proprietary Information of the Company and its
Affiliates. Executive further acknowledges that as the President, Global
Consumer of the Company, Executive has and will have direct or indirect
responsibility, oversight or duties with respect to the businesses of the
Company and its Affiliates and its and their current and prospective employees,
vendors, customers, clients and other business relations, and that, accordingly,
the geographical restriction contained in this Section 9 is reasonable in all
respects and necessary to protect the goodwill and Proprietary Information of
the Company and that without such protection the Company’s customer and client
relations and competitive advantage would be materially adversely affected.  It
is specifically recognized by Executive that his services to the Company and its
Affiliates are special, unique and of extraordinary value, that the Company has
a protectable interest in prohibiting Executive as provided in this Section 9,
that Executive is responsible for the growth and development of the Company and
the creation and preservation of the Company’s goodwill, that money damages are
insufficient to protect such interests, that there is adequate consideration
being provided to Executive hereunder, that such prohibitions are necessary and
appropriate without regard to payments being made to Executive hereunder and
that the Company would not enter this Agreement with Executive without the
restriction of this Section 9. Executive further acknowledges that the
restrictions contained in this Section 9 do not impose an undue hardship on him
and, since he has general business skills that may be used in industries other
than that in which the Company and its Affiliates conduct their business, do not
deprive Executive of his livelihood. Executive further acknowledges that the
provisions of this Section 9 are separate and independent of the other sections
of this Agreement.

 

(c)           Enforcement, etc.  If, at the time of enforcement of Section 8 or
9 of this Agreement, a court concludes that the restrictions stated herein are
unenforceable or unreasonable under circumstances then existing, the parties
hereto agree that the unenforceable or unreasonable restriction should be
severed from the Agreement and shall not affect the validity of enforceability
of the other restrictions in Section 8 or 9.  Because Executive’s services are
unique, because Executive has access to Proprietary Information and for the
other reasons set forth herein, the parties hereto agree that money damages
would be an inadequate remedy for any breach of this Agreement. Therefore,
without limiting the generality of Section 12(f), in the event of a breach or
threatened breach of this Agreement, the Company or its successors or assigns
may, in addition to other rights and remedies existing in their favor, apply to
any court of competent jurisdiction for specific performance and/or injunctive
or other relief in order to enforce, or prevent any violations of, the
provisions hereof (without posting a bond or other security).

 

(d)           Submission to Jurisdiction.  The parties hereby: (i) submit to the
jurisdiction of any state or federal court sitting in the Commonwealth of
Virginia in any action or proceeding arising out of or relating to Section 8
and/or 9 of this Agreement; (ii) agree that all claims in respect of such action
or proceeding may be heard or determined in any such court; and (iii)

 

10

--------------------------------------------------------------------------------


 

agree not to bring any action or proceeding arising out of or relating to
Section 8 and/or 9 of this Agreement in any other court. The parties hereby
waive any defense of inconvenient forum to the maintenance of any action or
proceeding so brought. The parties hereby agree that a final judgment in any
action or proceeding so brought shall be conclusive and may be enforced by suit
on the judgment or in any other manner provided by law.

 

GENERAL PROVISIONS

 

10.          Definitions.

 

“Accrued Obligation” means the sum of (a) Executive’s Annual Base Salary through
the Termination Date for periods through but not following his Separation From
Service and (b) any accrued vacation pay earned by Executive, in each case, to
the extent not theretofore paid.

 

“Affiliate” means, with respect to any particular Person, any other Person
controlling, controlled by or under common control with such particular Person.
A Subsidiary of the Company shall be an Affiliate of the Company.

 

“Board” means the Board of Directors of the Company or any committee of the
Board, such as the Compensation Committee, to which the Board has delegated
applicable authority.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Person” means any individual or corporation, association, partnership, limited
liability company, joint venture, joint stock or other company, business trust,
trust, organization, university, college, governmental authority or other entity
of any kind.

 

“Proprietary Information” means any and all data and information concerning the
business affairs of the Company or any of its Affiliates and not generally known
in the industry in which the Company or any of its Affiliates is or may become
engaged, and any other information concerning any matters affecting or relating
to the Company’s or its Affiliates businesses, but in any event Proprietary
Information shall include, any of the Company’s and its Affiliates’ past,
present or prospective business opportunities, including information concerning
acquisition opportunities in or reasonably related to the Company’s or its
Affiliates’ businesses or industries, customers, customer lists, clients, client
lists, the prices the Company and its Affiliates obtain or have obtained from
the sale of, or at which they sell or have sold, their products, unit volume of
sales to past or present customers and clients, or any other information
concerning the business of the Company and its Affiliates, their manner of
operation, their plans, processes, figures, sales figures, projections,
estimates, tax records, personnel history, accounting procedures, promotions,
supply sources, contracts, know-how, trade secrets, information relating to
research, development, inventions, technology, manufacture, purchasing,
engineering, marketing, merchandising or selling, or other data without regard
to whether all of the foregoing matters will be deemed confidential, material or
important. Proprietary Information does not include any information that
Executive has obtained from a Person other than an employee of the Company or an
Affiliate, which was disclosed to him without a breach of a duty of
confidentiality.

 

11

--------------------------------------------------------------------------------

 

“Section 409A” means Section 409A of the Code and the final Department of
Treasury regulations and formal guidance issued thereunder.

 

“Separation From Service” shall have the meaning ascribed to such term in
Section 409A.

 

“Specified Employee” means a person who is a “specified employee” within the
meaning of Section 409A, taking into account the elections made and procedures
established in resolutions adopted by the Board.

 

“Subsidiary” means any company of which the Company owns securities having a
majority of the ordinary voting power in electing the board of directors
directly or through one or more subsidiaries.

 

“Termination Date” means the effective date of the termination of Executive’s
employment.

 

11.          Notices.

 

Any notice provided for in this Agreement must be in writing and must be mailed,
personally delivered or sent by reputable overnight courier service (charges
prepaid) to the recipient at the address below indicated:

 

If to the Company:

 

Rosetta Stone Ltd.
1919 North Lynn Street

7th Floor

Arlington, VA 22209

Attention:  Chief Executive Officer

 

With a copy to:

 

Rosetta Stone Ltd.
1919 North Lynn Street

7th Floor

Arlington, VA 22209

Attention:  General Counsel

 

If to Executive:

 

Pragnesh Shah

7279 Evans Mill Rd

McLean,VA 22101

 

With a Copy to:

Venable LLP

 

12

--------------------------------------------------------------------------------


 

c/o Mr. Art Cirulnick

575 7th St Northwest

Washington D.C. 20004

 

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement will be deemed to have been given when delivered or,
if mailed, five (5) business days after deposit in the U.S. mail.

 

12.          Miscellaneous.

 

(a)           Severability.  Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

(b)           Complete Agreement.  This Agreement, those documents expressly
referred to herein and other documents of even date herewith embody the complete
agreement and understanding among the parties and supersede and preempt any
prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way.

 

(c)           Counterparts; Facsimile Transmission.  This Agreement may be
executed in separate counterparts, each of which is deemed to be an original and
all of which taken together constitute one and the same agreement. Each party to
this Agreement agrees that its own telecopied signature will bind it and that it
accepts the telecopied signature of each other party to this Agreement.

 

(d)           Successors and Assigns.  Except as otherwise provided herein, this
Agreement shall bind and inure to the benefit of and be enforceable by
Executive, the Company and their respective successors and assigns; provided
that the rights and obligations of the parties under this Agreement shall not be
assignable without the prior written consent of the other party, except for
assignments by operation of law and assignments by the Company to any successor
of the Company by merger, consolidation, combination or sale of assets. Any
purported assignment in violation of these provisions shall be void ab initio.

 

(e)           Choice of Law; Jurisdiction.  All questions or disputes concerning
this Agreement and the exhibits hereto will be governed by and construed in
accordance with the internal laws of the Commonwealth of Virginia, without
giving effect to any choice of law or conflict of law provision or rule (whether
of the Commonwealth of Virginia or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the Commonwealth of
Virginia.  The parties hereby: (i) submit to the non-exclusive jurisdiction of
any state or federal court sitting in the Commonwealth of Virginia in any action
or proceeding

 

13

--------------------------------------------------------------------------------


 

arising out of or relating to this Agreement; and (ii) agree that all claims in
respect of such action or proceeding may be heard or determined in any such
court. Each party hereby waives any defense of inconvenient forum to the
maintenance of any action or proceeding so brought. The parties hereby agree
that a final judgment in any action or proceeding so brought shall be conclusive
and may be enforced by suit on the judgment or in any other manner provided by
law.

 

(f)            Remedies.  Each of the parties to this Agreement will be entitled
to enforce its rights under this Agreement specifically, to recover damages and
costs (including attorney’s fees) caused by any breach of any provision of this
Agreement and to exercise all other rights existing in its favor. The parties
hereto agree and acknowledge that money damages may not be an adequate remedy
for any breach of the provisions of this Agreement and that any party may in its
sole discretion apply to any court of law or equity of competent jurisdiction
(without posting any bond or deposit) for specific performance and/or other
injunctive relief in order to enforce or prevent any violations of the
provisions of this Agreement.

 

(g)           Amendment and Waiver.  The provisions of this Agreement may be
amended or waived only with the prior written consent of the Company and
Executive.

 

(h)           Business Days.  If any time period for giving notice or taking
action hereunder expires on a day which is a Saturday, Sunday or holiday in the
state in which the Company’s chief executive office is located, the time period
shall be automatically extended to the business day immediately following, such
Saturday, Sunday or holiday.  The provisions of this Section 12(h) shall not
apply to determine the date an amount is payable under Section 3(c)(ii) or 6.

 

(i)            Termination.  This Agreement (except for the provisions of
Sections 1, 2, 3, and 4) shall survive the termination of Executive’s employment
with the Company and shall remain in full force and effect after such
termination.

 

(j)            No Waiver.  A waiver by any party hereto of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy that such party would otherwise have on any future occasion. Neither
failure to exercise nor any delay in exercising on the part of any party hereto,
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. The
rights and remedies herein provided are cumulative and may be exercised singly
or concurrently, and are not exclusive of any rights or remedies provided by
law.

 

(k)           Insurance.  The Company, at its discretion, may apply for and
procure in its own name for its own benefit life and/or disability insurance
with respect to Executive in any amount or amounts considered available
provided, however, that such procurement of insurance does not restrict the
amount of insurance that Executive may obtain for his own personal use.
Executive agrees to cooperate in any medical or other examination, supply any
information, and to execute and deliver any applications or other instruments in
writing as may be reasonably necessary to obtain and constitute such insurance.
Executive hereby represents that he has no reason to believe that his life is
not insurable at rates now prevailing for healthy men of his age.

 

14

--------------------------------------------------------------------------------


 

(l)            Taxes; Withholding of Taxes on Behalf of Executive.  Executive
shall be solely responsible for any and all taxes imposed on Executive by reason
of any compensation and benefits provided under this Agreement, and all such
compensation and benefits shall be subject to applicable withholding.  Without
limiting the scope of the preceding sentence, the Company and its Affiliates
shall be entitled to deduct or withhold from any amounts owing from the Company
or any of its Affiliates to Executive any federal, state, provincial, local or
foreign withholding taxes, excise taxes, or employment taxes imposed with
respect to Executive’s compensation or other payments from the Company or any of
its Affiliates or Executive’s ownership interest in the Company, including, but
not limited to, wages, bonuses, dividends, the receipt or exercise of stock
options and/or the receipt or vesting of restricted stock.

 

(m)          Waiver of Jury Trial.  BOTH PARTIES TO THIS AGREEMENT AGREE THAT
ANY ACTION, DEMAND, CLAIM OR COUNTERCLAIM RELATING TO THE TERMS AND PROVISIONS
OF THIS AGREEMENT, OR TO ITS BREACH, MAY BE COMMENCED IN THE COMMONWEALTH OF
VIRGINIA IN A COURT OF COMPETENT JURISDICTION.  BOTH PARTIES TO THIS AGREEMENT
FURTHER AGREE THAT ANY ACTION, DEMAND, CLAIM OR COUNTERCLAIM SHALL BE RESOLVED
BY A JUDGE ALONE, AND BOTH PARTIES HEREBY WAIVE AND FOREVER RENOUNCE THAT RIGHT
TO A TRIAL BEFORE A CIVIL JURY.

 

13.          Certain Additional Payments by the Company; Code Section 280G.

 

(a)           Anything in this Agreement to the contrary notwithstanding, if any
payment or benefit Executive would receive pursuant to this Agreement
(“Payment”) would (i) constitute a “parachute payment” within the meaning of
Section 280G of the Code, and (ii) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then such
Payment shall be reduced to the Reduced Amount.  The “Reduced Amount” shall be
either (x) the largest portion of the Payment that would result in no portion of
the Payment being subject to the Excise Tax or (y) the largest portion, up to
and including the total, of the Payment, whichever amount, after taking into
account all applicable federal, state and local employment taxes, income taxes,
and the Excise Tax (all computed at the highest applicable marginal rate),
results in Executive’s receipt, on an after-tax basis, of the greater amount of
the Payment notwithstanding that all or some portion of the Payment may be
subject to the Excise Tax.  If a reduction in payments or benefits constituting
“parachute payments” is necessary so that the Payment equals the Reduced Amount,
reduction shall occur in the following order: (A) cash payments shall be reduced
first and in reverse chronological order such that the cash payment owed on the
latest date following the occurrence of the event triggering such Excise Tax
will be the first cash payment to be reduced; and (B) employee benefits shall be
reduced last (but only to the extent such benefits may be reduced under
applicable law, including, but not limited to the Code and the Employee
Retirement Income Security Act of 1974, as amended) and in reverse chronological
order such that the benefit owed on the latest date following the occurrence of
the event triggering such Excise Tax will be the first benefit to be reduced.

 

(b)           The determinations and calculations required hereunder shall be
made by nationally recognized accounting firm that is (i) not be serving as
accountant or auditor for the person who acquires ownership or effective control
or ownership of a substantial portion of the Company’s assets (within the
meaning of Section 280G of the Code) or any Affiliate of such person, and
(ii) agreed upon by the Company and Executive  (the “Accounting Firm”)   The

 

15

--------------------------------------------------------------------------------


 

Company shall bear all expenses with respect to the determinations by the
Accounting Firm required to be made hereunder.

 

(c)           The Accounting Firm engaged to make the determinations hereunder
shall provide its calculations, together with detailed supporting documentation,
to the Company and Eligible Employee within fifteen (15) business days after the
date on which right to a Payment is triggered (if requested at that time by the
Company or Executive) or such other time as requested by the Company or
Executive. Any good faith determinations of the accounting firm made hereunder
shall be final, binding and conclusive upon the Company and Executive.

 

14.          Indemnification.

 

During and following the employment period, the Company shall indemnify
Executive and hold Executive harmless from and against any claim, loss or cause
of action arising from or out of Executive’s performance as an officer, director
or employee of the Company or any of its Affiliates or in any other capacity,
including any fiduciary capacity, in which Executive serves at the request of
Company to the maximum extent permitted by applicable law and the Company’s
By-Laws. Expenses incurred in defending or investigating a threatened or pending
action, suit or proceeding shall be paid directly by the Company in advance of
the final disposition of such action, suit or proceeding upon receipt of an
undertaking by or on behalf of Executive to repay such amount if it shall
ultimately be determined that he is not entitled to be indemnified by the
Company. To the extent that the Company reduces the indemnity rights provided
for under its By-Laws after execution of this Agreement, the Company’s indemnity
obligations hereunder shall be unaffected (to the extent permitted by applicable
law).

 

[Signature pages follow]

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.

 

 

Rosetta Stone Ltd.

 

 

 

By:

/s/ Stephen Swad

 

 

Stephen Swad, President and CEO

 

 

 

 

 

EXECUTIVE

 

 

 

By:

/s/ Pragnesh Shah

 

 

Pragnesh Shah

 

17

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Form of Release

 

18

--------------------------------------------------------------------------------


 

CONSULT WITH AN ATTORNEY PRIOR TO SIGNING THIS AGREEMENT AND GENERAL RELEASE. 
BY SIGNING THIS AGREEMENT AND GENERAL RELEASE YOU GIVE UP AND WAIVE IMPORTANT
LEGAL RIGHTS.

 

Agreement and General Release

 

This Agreement and General Release (“Release”) is between Rosetta Stone Ltd.
(the “Company”) and Pragnesh Shah (“Executive”) (each a “Party,” and together,
the “Parties”). For purposes of this Release “Effective Date” shall mean the
date that is the eighth day after the date on which Executive signs this
Release, provided Executive has not revoked this Release pursuant to
Section 2(d) below.

 

Recitals

 

A.            Executive and the Company are parties to an Employment Agreement
to which this Release is appended as Exhibit A (the “Employment Agreement”).

 

B.            Executive wishes to receive the Severance Payments described
Section 6(a) of the Employment Agreement.

 

C.            Executive and the Company wish to resolve, except as specifically
set forth herein, all claims between them arising from or relating to any act or
omission predating the Separation Date defined below.

 

Agreement

 

The Parties agree as follows:

 

1.             Confirmation of Severance Benefit Obligation. The Company shall
pay or provide to Executive the entire Severance Payments, as, when and on the
terms and conditions specified in the Employment Agreement.

 

2.             Legal Releases

 

(a)           Executive, on behalf of Executive and Executive’s heirs, personal
representatives and assigns, and any other person or entity that could or might
act on behalf of Executive, including, without limitation, Executive’s counsel
(all of whom are collectively referred to as “Executive Releasers”), hereby
fully and forever releases and discharges the Company, its present and future
affiliates and subsidiaries, and each of their past, present and future
officers, directors, employees, shareholders, independent contractors,
attorneys, insurers and any and all other persons or entities that are now or
may become liable to any Executive Releaser due to any Executive Releasee’s act
or omission, (all of whom are collectively referred to as “Executive Releasees”)
of and from any and all actions, causes of action, claims, demands, costs and
expenses, including attorneys’ fees, of every kind and nature whatsoever, in law
or in equity, whether now known or unknown, that Executive Releasers, or any
person acting under any of them, may now have, or claim at any future time to
have, based in whole or in part upon any act or omission occurring on or before
the Effective Date, without regard to present actual knowledge of such acts or
omissions, including specifically, but not by way of limitation, matters

 

19

--------------------------------------------------------------------------------


 

which may arise at common law, such as breach of contract, express or implied,
promissory estoppel, wrongful discharge, tortious interference with contractual
rights, infliction of emotional distress, defamation, or under federal, state or
local laws, such as the Fair Labor Standards Act, the Employee Retirement Income
Security Act, the National Labor Relations Act, Title VII of the Civil Rights
Act of 1964, the Age Discrimination in Employment Act, the Rehabilitation Act of
1973, the Equal Pay Act, the Americans with Disabilities Act, the Family and
Medical Leave Act, and any civil rights law of any state or other governmental
body; PROVIDED, HOWEVER, that notwithstanding the foregoing or anything else
contained in this Release, the release set forth in this Section shall not
extend to: (i) any rights arising under this Release; (ii) any vested rights
under any pension, retirement, profit sharing or similar plan; (iii) any rights
Executive has under any grants of stock options, restricted stock, or other
forms of equity that may have been provided to Executive during Executive’s
employment (such grants to be governed by the applicable equity plan and grant
agreement); (iv) any rights Executive has under applicable workers compensation
laws; (v) Executive’s rights, if any, to indemnification, and/or defense under
any Company certificate of incorporation, bylaw and/or policy or procedure, or
under any insurance contract or any indemnification agreement with the Company,
in connection with Executive’s acts an omissions within the course and scope of
Executive’s employment with the Company; (vi) Executive’s ability to communicate
with the Equal Employment Opportunity Commission (EEOC) or any other
governmental agency, provided Executive does not seek any personal relief for
any claims released herein; (vii) any claims arising after the date of
Executive’s execution of this Release; (viii) any obligations of the Company
under the Employment Agreement which survive Executive’s termination of
employment; or (viii) any other claims that cannot lawfully be released. 
Executive hereby warrants that Executive has not assigned or transferred to any
person any portion of any claim which is released, waived and discharged above.
Executive further states and agrees that Executive has not experienced any
illness, injury, or disability that is compensable or recoverable under the
worker’s compensation laws of any state that was not reported to the Company by
Executive before the Effective Date, and Executive agrees not to not file a
worker’s compensation claim asserting the existence of any such previously
undisclosed illness, injury, or disability. Executive has specifically consulted
with counsel with respect to the agreements, representations, and declarations
set forth in the previous sentence. Executive understands and agrees that by
signing this Release Executive is giving up any right to bring any legal claim
against the Company concerning, directly or indirectly, Executive’s employment
relationship with the Company, including Executive’s separation from
employment.  Executive agrees that this legal release is intended to be
interpreted in the broadest possible manner in favor of the Company, to include
all actual or potential legal claims that Executive may have against the
Company, except as specifically provided otherwise in this Release.

 

(b)           The Company, for itself, its affiliates, and any other person or
entity that could or might act on behalf of it including, without limitation,
its attorneys (all of whom are collectively referred to as “Company Releasers”),
hereby fully and forever release and discharge Executive, Executive’s heirs,
representatives, assigns, attorneys, and any and all other persons or entities
that are now or may become liable to any Company Releaser on account of
Executive’s employment with the Company or separation there from (all of whom
are collectively referred to as “Company Releasees”) of and from any and all
actions, causes of action, claims, demands, costs and expenses, including
attorneys’ fees, of every kind and nature whatsoever, in law or in equity,
whether now known or unknown, that the Company Releasers, or any person acting

 

20

--------------------------------------------------------------------------------


 

under any of them, may now have, or claim at any future time to have, based in
whole or in part upon any act or omission relating to Employee’s employment with
the Company or separation there from, without regard to present actual knowledge
of such acts or omissions; PROVIDED, HOWEVER, that notwithstanding the foregoing
or anything else contained in this Release, the release set forth in this
Section shall not extend to: (i) any rights arising under this Release; (ii) a
breach of fiduciary duty or other misconduct that renders Executive ineligible
for indemnification by the Company under applicable law, or any right of
recovery by the Company for Executive’s breach of fiduciary duty or misconduct
in his capacity as an officer and/or director of the Company under applicable
law; or (iii) any claim or claims that the Company may have against Executive as
of the Effective Date of which the Company is not aware as of the Effective Date
because of willful concealment by Executive.  The Company understands and agrees
that by signing this Release, it is giving up its right to bring any legal claim
against Executive concerning, directly or indirectly, Executive’s employment
relationship with the Company.  The Company agrees that this legal release is
intended to be interpreted in the broadest possible manner in favor of
Executive, to include all actual or potential legal claims that the Company may
have against Executive relating to Employee’s employment with the Company or
separation therefrom, except as specifically provided otherwise in this Release.

 

(c)           In order to provide a full and complete release, each of the
Parties understands and agrees that this Release is intended to include all
claims, if any, covered under this Section 2 that such Party may have and not
now know or suspect to exist in his or its favor against any other Party and
that this Release extinguishes such claims.  Thus, each of the Parties expressly
waives all rights under any statute or common law principle in any jurisdiction
that provides, in effect, that a general release does not extend to claims which
the releasing party does not know or suspect to exist in his favor at the time
of executing the release, which if known by him must have materially affected
his settlement with the party being released.

 

(d)           Executive acknowledges that he consulted with an attorney of his
choosing before signing this the Employment Agreement and this Release, and that
the Company provided him with no fewer than twenty-one (21) days during which to
consider the provisions of the Employment Agreement and this Release and,
specifically the release set forth at Section 2(a) above, although Executive may
sign and return the Release sooner if he so chooses.  Executive further
acknowledges that he has the right to revoke this Release for a period of seven
(7) days after signing it and that this Release shall not become effective until
such seven (7)-day period has expired. Executive acknowledges and agrees that if
he wishes to revoke this Release, he must do so in writing, and that such
revocation must be signed by Executive and received by the Company in care of
the Chief Executive Officer no later than 5 p.m. (Eastern Time) on the seventh
(7th) day after Executive has signed this Release. Executive acknowledges and
agrees that, in the event that he revokes this Release, he shall have no right
to receive the Severance Payments. Executive represents that he has read this
Release, including the release set forth in Section 2(a), above, affirms that
this Release and the Employment Agreement provide him with benefits to which he
would not otherwise be entitled, and understands its terms and that he enters
into this Release freely, voluntarily, and without coercion.

 

3.             Executive acknowledges that he has received all compensation to
which he is entitled for his work up to his last day of employment with the
Company, and that he is not

 

21

--------------------------------------------------------------------------------


 

entitled to any further pay or benefit of any kind, for services rendered or any
other reason, other than the Severance Payments.

 

4.             Executive agrees that the only thing of value that he will
receive by signing this Release is the Severance Payments.

 

5.             The Parties agree that their respective rights and obligations
under the Employment Agreement shall survive the execution of this Release.

 

6.             The parties understand and agree that this Release shall not be
construed as an admission of liability on the part of any person or entity,
liability being expressly denied.

 

7.             Executive represents and warrants to the Company that, prior to
the Effective Date, Executive did not disclose to any person, other than to
Executive’s spouse, tax advisor and counsel, the terms of this Release or the
circumstances under which the matter that is the subject of this Release has
been resolved.  After the Effective Date, neither Executive, counsel for
Executive, nor any other person under Executive’s control shall disclose any
term of this Release or the circumstances of Executive’s separation from the
Company, except that Executive may disclose such information to Executive’s
spouse, or as required by subpoena or court order, or to an attorney or
accountant to the extent necessary to obtain professional advice.  Executive
shall not be entitled to rely upon the foregoing exception for disclosures
pursuant to subpoena or court order unless Executive has given the Company
written notice, within three business days following service of the subpoena or
court order.

 

8.             Executive covenants never to disparage or speak ill of the
Company or any the Company product or service, or of any past or present
employee, officer or director of the Company, nor shall Executive at any time
harass or behave unprofessionally toward any past, present or future the Company
employee, officer or director.

 

9.             Executive acknowledges that because of Executive’s position with
the Company, Executive may possess information that may be relevant to or
discoverable in connection with claims, litigation or judicial, arbitral or
investigative proceedings initiated by a private party or by a regulator,
governmental entity, or self-regulatory organization, that relates to or arises
from matters with which Executive was involved during Executive’s employment
with the Company, or that concern matters of which Executive has information or
knowledge (collectively, a “Proceeding”). Executive agrees that Executive shall
testify truthfully in connection with any such Proceeding, shall cooperate with
the Company in connection with every such Proceeding, and that Executive’s duty
of cooperation shall include an obligation to meet with the Company
representatives and/or counsel concerning all such Proceedings for such
purposes, and at such times and places, as the Company reasonably requests, and
to appear for deposition and/or testimony upon the Company’s request and without
a subpoena.  The Company shall reimburse Executive for reasonable out-of-pocket
expenses that Executive incurs in honoring Executive’s obligation of cooperation
under this Section 9.

 

10.          Miscellaneous Terms and Conditions

 

(a)           Each party understands and agrees that Executive or it assumes all
risk that the facts or law may be, or become, different than the facts or law as
believed by the party at

 

22

--------------------------------------------------------------------------------


 

the time Executive or it executes this Release.  Executive and the Company
acknowledge that their relationship precludes any affirmative obligation of
disclosure, and expressly disclaim all reliance upon information supplied or
concealed by the adverse party or its counsel in connection with the negotiation
and/or execution of this Release.

 

(b)           The parties warrant and represent that they have been offered no
promise or inducement except as expressly provided in this Release, and that
this Release is not in violation of or in conflict with any other agreement of
either party.

 

(c)           All covenants and warranties contained in this Release are
contractual and shall survive the closing of this Release.

 

(d)           This Release shall be binding in all respects upon, and shall
inure to the benefit of, the parties’ heirs, successors and assigns.

 

(e)           This Release shall be governed by the internal laws of the
Commonwealth of Virginia, irrespective of the choice of law rules of any
jurisdiction.

 

(f)            Should any provision of this Release be declared illegal or
unenforceable by any court of competent jurisdiction and cannot be modified to
be enforceable, such provision shall immediately become null and void, leaving
the remainder of this Release in full force and effect. Notwithstanding the
foregoing, if Section 2(a), above, is declared void or unenforceable, then this
Release shall be null and void and both parties shall be restored to the
positions that they occupied before the Release’s execution (meaning that, among
other things, all sums paid by the Company pursuant to Section 1, above, shall
be immediately refunded to the Company); provided that in such circumstances
this Release and the facts and circumstances relating to its execution shall be
inadmissible in any later proceeding between the parties, and the statutes of
limitations applicable to claims asserted in the proceeding shall be deemed to
have been tolled for the period between the Effective Date and 10 days after the
date on which Section 2(a) is declared unenforceable.

 

(g)           This Release constitutes the entire agreement of the parties and a
complete merger of prior negotiations and agreements.

 

(h)           This Release shall not be modified except in a writing signed by
the parties.

 

(i)            No term or condition of this Release shall be deemed to have been
waived, nor shall there be an estoppel against the enforcement of any provision
of this Release, except by a writing signed by the party charged with the waiver
or estoppel.  No waiver of any breach of this Release shall be deemed a waiver
of any later breach of the same provision or any other provision of this
Release.

 

(j)            Headings are intended solely as a convenience and shall not
control the meaning or interpretation of any provision of this Release.

 

23

--------------------------------------------------------------------------------


 

(k)           Pronouns contained in this Release shall apply equally to the
feminine, neuter and masculine genders.  The singular shall include the plural,
and the plural shall include the singular.

 

(l)            Each party shall promptly execute, acknowledge and deliver any
additional document or agreement that the other party reasonably believes is
necessary to carry out the purpose or effect of this Release.

 

(m)          Any party contesting the validity or enforceability of any term of
this Release shall be required to prove by clear and convincing evidence fraud,
concealment, failure to disclose material information, unconscionability,
misrepresentation or mistake of fact or law.

 

(n)           The parties acknowledge that they have reviewed this Release in
its entirety and have had a full and fair opportunity to negotiate its terms and
to consult with counsel of their own choosing concerning the meaning and effect
of this Release.  Each party therefore waives all applicable rules of
construction that any provision of this Release should be construed against its
drafter, and agrees that all provisions of the agreement shall be construed as a
whole, according to the fair meaning of the language used.

 

(o)           Every dispute arising from or relating to this Release shall be
tried only in the state or federal courts situated in the Commonwealth of
Virginia.  The parties consent to venue in those courts, and agree that those
courts shall have personal jurisdiction over them in, and subject matter
jurisdiction concerning, any such action.

 

(p)           In any action relating to or arising from this Release, or
involving its application, the party substantially prevailing shall recover from
the other party the expenses incurred by the prevailing party in connection with
the action, including court costs and reasonable attorneys’ fees.

 

(q)           This Release may be executed in counterparts, or by copies
transmitted by telecopier, all of which shall be given the same force and effect
as the original.

 

[SIGNATURES FOLLOW]

 

24

--------------------------------------------------------------------------------


 

NOTE: DO NOT SIGN THIS SUPPLEMENTAL LEGAL RELEASE UNTIL AFTER EXECUTIVE’S FINAL
DAY OF EMPLOYMENT.

 

ROSETTA STONE LTD.

EXECUTIVE

 

 

 

 

By:

 

 

 

Stephen Swad, President & CEO

Pragnesh Shah

 

 

 

 

Date:

 

 

Date:

 

 

25

--------------------------------------------------------------------------------
